1. Where an employee is a married woman living with her husband and she voluntarily quits her employment without good cause connected with her most recent work, solely for the purpose of joining and living with her husband, a preacher, at a distant point to which he has been transferred, which point is too far for her to commute to her work, such employee thereby disqualifies herself from receiving compensation under the Georgia unemployment compensation act of 1937, as amended. Code, Ann., Chapter 54-6; Huiet v. Schwob Manufacturing Co., 196 Ga. 855 (27 S.E.2d 743).
2. The registration by such married woman for work made at the place to which she has removed, and her filing of a claim at such place, which registration and filing of a claim have been regularly made in accordance with the provisions of the act as amended as contained in the Code Ann., §§ 54-609 and 54-611, and the signing by her and filing at the time of a required printed form as a condition precedent to the filing of the claim in which she stated, "I am unemployed, able to work and available for work and I register for work," where there is no other evidence as to her ability to work or availability for work, is not sufficient to authorize the commissioner of the Department of Labor of this State to find that she is "able to work, and is available for work." Huiet v. Schwob Mfg. Co., supra.
3. The superior court did not err in reversing the Board of Review of the Bureau of Unemployment Compensation, and in disallowing benefit payments to the claimant.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                        DECIDED FEBRUARY 2, 1944. *Page 539